    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 1 of 26 PageID# 245




         1                     qWITED STi^TES DISTRICT COURT
                               EASTERN   DISTRICT   OF VIRGINIA
         2                         ALEXANDRIA DIVISION

         3 IN RE:      APPLICATION OF THE               Case 1:20-dm-12
             UNITED STATES OF AMERICA
         4   FOR ORDER PURSUANT TO                      Alexandria/ Virginia
             18 U.B.C. § 2703(d)                        De dember 16/ 2020
         5                                              4:04 p.m.
                                                           IS   1 - 26
         6


         7                   TRANSCRIPT OF UNDER SEAL           MATTER


         8                     VIA ZOOMGOV VIDEOCONFERENGE

         9             BEFORE THE HONORABLE ANTHONY J. TRENGA

       10                   UNITED STATES DISTRICT COURT JUDGE

       11


       12


       13
(
       14


       15


       16

       17


       18


       19


       20


       21


       22


       23

       24


      25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES

                                         UNDER   SEAL


              Rhonda   F.   Montgomery     OGR-USDC/EDVA        (703)    299-4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 2 of 26 PageID# 246




     1   APPEARANCES:


     2   FOR THE GOVERNMETSIT:

     3        GORDON D. KROMBERG, ESQUIRE
              W, NEIL HAMMERSTROM, JR., ESQUIRE
     4        OFFICE OF THE UNITED STATES ATTORNEY
              2100 Jamieson Avenue
     5        Alexandria, Virginia         22314
              (703) 299-3700
     6
               U-ULIE A. EDELSTEIN, ESQUIRE
     7        DAVID H. LiM, ESQUIRE
              U.S. DEPARTMENT OF JUSTICE
     8        NATIONAL SECURITY DIVISION
              950 Pennsylvania Avenue, N.W.
     9        Washington, D.C.       20530
              (202) 514-2007
    10
         FOR WARNER MEDIA, LLC:
    11
              PAUL R.Q. WOLFSON, ESQUIRE
    12        AARON ZEBLEY, ESQUIRE
              WHITNEY D. RUSSELL, ESQUIRE
    13        DEREK A. WOODMAN, ESQUIRE
              KEVIN GALLAGHER, ESQUIRE
    14        WILMERHALE, LLP
              1875 Pennsylvania Avenue, N.W.
    15        Washington, D.C. 20006
              (202) 663-6000
    16


    17


    18


    19


    20


   21


    22


   23


   24


   25

                                   UNDER   SEAL



          Rhonda   F. Montgomery      OCR-USDC/EDVA     (703) 299—4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 3 of 26 PageID# 247




         1               THE GOCJR.T:   All right.     This matter is under
(
         2   seal.


         3               ple.ase call the case^

         4               THE GLERK:     No, l:20-dm-12, Sealed v. Sealed,

         5               Counself will you please note your

         6   appearances for the record.

         7               MR. WOLFSON:     Good afternoon, Your Honor.

         8   This is Paul Wolfson from Warner Media.           With us today

         9   on the line are Aaron Zebley, Whitney Russell, Derek

       10    Woodman, and Kevin Gallagher, also from iny law firm.
       11    Also, David Vigilante, the general counsel for CNN, and
       12    Zazi Pope and Andrew Han, also from Warner Media.
                         THE COURT:     All right.     Welcome to everyone.
r      13

       14                MR, KROMBERG:     Good afternoon. Your Honor.

       15    Gordon Kromberg for the United States,           With me are
       16    Neil Hammerstrom from the United States Attorney's

       17    office; David Lim and Julie Edelstein from the
       18    Department of Justice, the National Security Division;
       19    •and FBI Special Agent Steve Jetb.
       20                THE COURT:     All right.     We're here oh Warner

       21    Media's objections to an appeal from the magistrate
       22    judge's denial of a motion to quash or modify order
       23    issued pursuant to 18 U-S.C. § 2703(d).           I've reviewed
       24    the supplemental briefing, as well as the proceedings
       25    before the magistrate judge,         I'm pleased to hear
                                        UNDER   SEAL



               Rhonda   F. Montgbmery     OCR-USDC/EDVA     (703) 299-4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 4 of 26 PageID# 248




     1   further from counsel;

     2                It's the inherent nature of these proceedings

     3   that is really inherently unsatisfying since the movant

     4   here, Warner Media, has not had the opportunity to

     5   review what the Court has reviewed, which is the

     6   ex parte classified submissions and the rationale for

     7   the order.     The Court has recognized that.         The Court

     8   has reviewed Warner Media's overall position and has

     9   taken that position into consideration as it has

    10   reviewed those ex parte classified submissions,

    11               Mr. Wolfson, are you going to be speaking on

    12   behalf of Warner Media?

    13               MR. WOLFSON:      Yes, Your Honor.

    14               THE COURT;      All right.     I'll give you that

    15   opportunity.

    16               MR. WOLFSQN:      Thank you. Your Honor.

    17               I'd like to start by addressing sort of two

    18   salient features about this case.          The first is this is

   19    not a run-of-the-mill 2703(d) order.          This case

   20    involves an order that is directed at a journalist's

   21    e-mail account and forces the journalist -- would force

   22    the journalist to disclose every contact she had by

   23    e-mail over a two-month period/ whether internal or

   24    external.


   25                According to the government, there's nothing
                                     UNDER   SEAL



          Rhonda   F.   Montgomery     OCR-USDC/EDVA    (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 5 of 26 PageID# 249




         1   problematic under either the First. Amendment or
(
         2   Section 2703 in forcing a journalist to turn ovet a

         3   road map of all of her news-gathering activities and

         4   all of the newsroom.'s sort of editorial -- even if they

         5   have no connection to the government's investigation.

         6              No case suggests that the government can

         7   simply scoop up everything that a journalist does in
        8    this manner.     To the contrary> the Supreme Court, the

        9    Foutth Circuit, and other courts have all made clear
       10    that the government has to tread very carefully when

       11    First Amendment interests are at stake.

       12-              Let me address the second important aspect

       13    here, which is Warner Media is not asking the Gou^t for

       14    an evidentiary privilege.            An evidentiary privilege

       15    applies where courts — where a witness can refuse to
       16    testify and refuse to. hand over even relevant

       17    information concerning a crime.             That's the argument

       18    that the Supreme Court rejected in Branzburg and that

       19    the Fourth Circuit rejected in Sterling.

       20               We're not arguing that the government is not

       21    entitled to relevant information in the investigation.

       22    What we are arguing is that in light of the First

       23    Amendment interests at stake           when the government uses

       24    compulsory process to obtain information directly from

       25    a news organization and from a journalist, it hae to
                                         UND.ER   SEAL


              Rhonda   F.   Montgomery     OCR-OSPC/EDVA      (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 6 of 26 PageID# 250




         ;1   carefully distinguish between irrelevant information
r
         2    and relevant information.           And it has not done so here.

         3               Even in other circumstances, the government

         4    could paint with a broader brush under 2703.            Given the
         5    First Amehdmeilt interests at stake, it may not do so,

         6    and it has to take a more tailored approach.            In a case

         7    like this, the government has to take a narrower more

         8    targeted approach before it seizes information about a

         9    journalist's contacts.

        10               Even assuming that some portion — some small

        11    portion of these 34,000 e-mails are relevant, still.

        12    Your Honor, it Cannot be that every name of every

        13    contact for every news story that a journalist had over

        14    two months is relevant to the government's

        15    investigation.     During the two months covered by the

       16     order, Ms. Starr published more than 50 articles and

       17     appeared on camera 150 times covering topics literally

        18    spanning the globe from Afghanistan to North Korea to

        19    internal politicking at the Pentagon,

       20                For all of these articles, she constantly

       21     worked her beat developing her sources and contacts and

       22     communicating internally at CNN.           Even the government

       23     las never suggested that all of her reporting and all

       24     of her stories bear on the government's investigation.

       25                There's also the problem of the 26,000
                                          UNDER   SEAL



               Rhonda   F.   Montgomery     OCR-USDC/EDVA    (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 7 of 26 PageID# 251




         1   e-mails that are internal to ClsIlSI and Warner Media.            It

         2   cannDt be that every contaQt that the reporter had with
         3   her editors and colleagues over a two-month period is
         4   relevant to the government's investigation.

         5               In fact, even assuming that this Is a leak
         6   investigation, as the government has suggested,

         7                                                                    1.3
         8                                               None of them would

         9   disclose -- would be likely to disclose the identity of

       10    hei: sources.     But even assuming some of them might be,

       11    it cannot be the case. Your Honor, that all of these

       12    contacts that are internal to GNN would be relevant to

       13    the. gpvernment's investigation.
r
       14                But they would do damage to the First

       15    Amendment interests at stake.           Because what they would

       16    do is give the gpvernment essentially a bird's-eye view
       17    of how the newsroom operates, what its journalistic

       18    priorities are.      And what is particularly troubling,
       19    given what this reporter's beat is, is it would allow
       20    the government essentially to monitor — to peer over

       21    the shoulder of a news organization that is

       22    investigating the government itself.

       23                I'm not aware of any authority that says that

       24    "he government can breach the wall into the newsroom

       25    and essentially say> "Tell us every contact that you,
                                          UNPER   SEAL


               Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703) 299-4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 8 of 26 PageID# 252




     1    the reporter/ had with all of your colleagues and all
     2    of your editors over a two-month period."
     3               As the Fourth Circuit said in The Washington

     4    Post case which is cited in our briefs, the integrity

     5    of the newsroom does not really permit mandated

     6    interactions with the government.

     7               Our point/ again, is not that the government

     8    may never obtain information from a news organization,
     9    but Section 2703 and th^ First Amendment do not give

    10    the government the right to essentially rummage through

    11    all a journalist's contacts.

    12               NOW, the government points out that Judge

    13    Davis issued the order based on the affidavit that was

    14    submitted to him, but the government at the time and

    15    Judge Davis at the time did not know how capacious the

    16    order would be.    We presume the government and Judge

    1.7   Davis did not know that the order would reach many

    18    thousands of purely internal communications and

    19    thousands Of external communications having nothing to

    20    do with the government's investigation.          Now that the

    21    government does know that, it is obligated to take a

    22    more tailored approach.

    23              Now, the government suggests that there are

    24    no First ^Amendment interests at stake because the
    25    2703(d) order here only asks for nbncontent records,
                                    UNDER   SEAL



           Rhonda   F. Montgomery     OCR-USDC/EDVA     (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 9 of 26 PageID# 253




         1   but no Gourt has endorsed the proposition that just
r
         2   because a record Is noncontent means that it has ho

         3   First Amendment protection.          And I think that follows,
         4   you know, from a ready understanding about how

         5   journalists operate.        If the government knows who all
         6   of a journalist's contacts are and all of a

         7   journalist's sources are, then the government can learn
         8   what that reporter is investigating.

         9               And the internal information also lets the

       10    government know what the newsroom's priorities are.

       11    That's a critical First Amendment interest.            Again, the

       12    question is not whether the goyernmeht might be able to

       13    obtain relevant information about one of the reporter's
(
       14.   sources Who had information about a crime.            That's what

       15    was at issue in Branzburg and Sterling.           In Branzburg

       16    and Sterlingf what was at issue was that the government

       17    Was attempting to get the testimony of journalists who
       18    tiad themselves seen criminal activity or Who had

       19    information, who knew that people had essentially
       20    confessed to criminal activity Or had directly relevant

       21    activity.

       22                They were very, very targeted approaches.             I

       23    mean, in Sterlingj the government essentially was

       24    asking the reporter to testify about one thing, that he

c      25    got his information from one particular source.             The
                                         UNDER   SEAL



              Rhonda   F.   Montgomery     OCR-USDC/EDVA    (703) 299-4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 10 of 26 PageID# 254


                                                                       10




      1   goveriament v^as certainly not attempting to say to a
      2   journalist, "Please give us the identities of everybody
      3   wh'o you spoke to over a two—month period even if that
      4   has nothing to do whatsoever with our leak
      5   investigation."       That is essentially what the

      6   government is doing nov.

      7               I think there are many questions that the

      8   government should ask itself before, you know, engaging
      9   on such a broad-brush approach and why — and how the

    10    government should tailor its request.

    11


    12                                                     '^
                                                            7


    13                   ands


    14                                                  Why can't the

    15    government limit its searches to certain e-mail

    16    domains?

    17

    18


    19


    20


    21


    22    not supposed to do under the Department of Justice
    23    media regulations which do recognize the important

    24    First Amendment interests at stake.

    25                You know, given how many stories Ms. Starr
                                     UNDER   SEAii


            Rhonda   F. Montgomery     OCR-US DC/EDVA    (703) 299-^4599
^   5
        Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 11 of 26 PageID# 255


                                                                              11




             1   investigated, why can't the government at least exclude
             2   a number of them because it knows that they're

             3   irrelevant to the investigatiOh?

             4               Also, Warner Media has attorneys, outside

             5   attorneys who are cleared, you know.           Why can't the

             6   government work with cleared counsel and help them
             7   refine the investigation?

             8               I think all of those -- all of those axe

             9   options that the government, could have considered and

            10   should have considered Without going             without

            11   essentially taking this very, Very broad approach and
            12   asking for every singl.e thing           every single e-mail
            13   that a journalist has had with her contacts over a
(
            14   two-month period, the vast majority of which are surely

            15   not relevant to its investigation.

            16               I think I've made my main point here. Your

            17   Honor,    Again, I want to emphasize we are not asking

            18   lere for an evidentiary privilege.          We are not saying

            19   that a journalist is entitled not to turn over

            20   information that the government can show is.relevant to

            21   a criminal investigation.

            22              What we are saying is that, given the scope

           23    of this order, the vast majority of the information is

           24    almost certainly irrelevant. . And when the

           25    government — when the 2703(d) order has such a broad
                                           UNDER   SEAL



                  Rhonda   P.   Montgomery.   OCR-USDC/BDyA     (703) 299-4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 12 of 26 PageID# 256


                                                                      12




      1   reach, the government must proceed more carefully and
      2   in a more tailored fashion to filter out the relevant

      3   from the irrelevant information and/ the government has
      4   not even tried to do that here.

      5               Thank you.

      6               THE COURT:     All right.     Thank you.

      1               Mr. Kromberg, are you going to be arguing or

      8   Mr. Lim?

      9               Mr* Kromberg, you need to unmute.

    10                MR. KROMBERG:     Thank you. Your Honor.

    11                The fundamental misconception here, as Your

    12    Honor noted, is that Warner Media just doesn't know

    13    what it doesn't know.       And when Warner Medie comes and

    14    argues that we should have tread more carefully, we

    15    should have followed the DOJ regulations. Your Honor

    16    knows from the ex parte portions of the filings here

    17    that we tread very carefully here and we did our best.

    18    We followed the DOJ regulations/ and here we are today.

    19                We're at sort of an ironic position in

    20    that      we're not hearing Warner Media say, oh/ just —

    21    we'll be glad to tell you who the source is that you're

    22    looking for.    They're not saying that because they know
    23    that under Sterlingf there's no way that they could not

    24    tell us that if we asked.          They don't have a legal

    25    privilege to not tell us that.
                                     UHDBR   SEAL



           Rhonda    F. Montgomery     OCR-USDC/EDVA     (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 13 of 26 PageID# 257


                                                                             13




                         So in. pur attPiript to tread more carefully and
c
         2   nPt aelc direGtly who the source is^ we tried to do it a
         3   different way, and we tried              as Your Honor can see

         4   from the pleadings, the ex parts pleadings, we tried in
         5   many ways to determine the information at stake here.
         6   And after thinking about it and thinking about it and
         7   thinking about it, we are where we are, and that's

         8               When Warner Media says it cannot be that

         9   every contact is relevaht, Warner Media just doesn't
        10   know what they don't know.            When Warner Media says they
        11   haven't narrowed        they haven't volunteered a solution
        12   to a more harrow search^ when they say we haven't

        13   figured out a way to do a more narrow search, it's
(
        14   because they don't know what they don't know*               We have

        15   tread carefully.

        16               The First Amendment is not as Warner Media

        17   concedes.      It does hPt protect this information.            We

        18   need the information for the reasons that the Court has

        19   seen.   2703(d) does not provide a defense for what

        20   impinges on some First Amendment right here, which
        21   Warner Media concedes that it's not a First Amendment

        22   right to withhold it.        It's not a matter of burden

        23   under the terms of 2703.

       24                The issue of — Warner Media suggests a

       25    step'-by-step — well, we haven't followed a
                                         U N DBH   SEAL


              Rhonda   F.   Montgomery     OCR-USDC/EDVA     ( 7.0 3) 29 9-45 9 9
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 14 of 26 PageID# 258


                                                                       14




      1   step-by-step process.         We haven't proposed that.      Here
      2   it is in December 2020,         We're looking for information

      3   for a period in 2017.         The process that we followed up
      4   to now, as the Court can see from the ex parte filings,
      5   has been deliberative, has been deliberate, methodical,

      6   and we have gone down many avenues, and here we are

      7   almost three-and-a-half years later.

      8                In a step-by-step process, one of the risk is

      9   that information and evidence will disappear Over time^

    10    Memories fail too, but also, information fails over

    11    time.     I haven't heard Warner Media saying that they

    12    are taking action to preserve all the information that

    13    exists.    I certainly hope that they have.

    14                But the point is if we did a step-by-step

    15    process, I think for the reasons that were specified in

    16    the ex parte filings, it wouldn't work.           And the FBI

    17    would not be able to proceed with its investigation

    18    because it would need all of the pieces in Order to

    19    figure out which are the key ones.          But even if that

    20    were possible, to work with only some of the pieces

    21    first, we are also risking the evidence disappears as

    22    time goes by.

    23                So, Judge/ I ask that for the reasons set

    24    forth — I think the answers to the questions that

    25    /Earner Media raises are — those answers are contained
                                       UNDER   SEAL



           Rhonda    F.   Montgomery     OCR-USDC/EDVA   (703) 299-4599
     Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 15 of 26 PageID# 259


                                                                            15




          1    in Special Agent Jett's declaratioiis, and I ask that
c
          2    the reasons for those            that's the factual basis for

          3    pur reguest.      The legal basis is there's no First
          4    Amendment privilege hete-             There's no 'proVisioh under
          5    2703 fpf guashing or limiting the order on the grounds
          6    that Warner Media has raised.             Therefore, we ask that

          7    you uphold, the determination and ruling of Judge
          8    Buchanan below.

          9               Thank you.

         10"              THE COURT;         Mr. Wolfson.

         11               MR. WOLFSON;         Yeah, Your Honor.     Thank you.

         12    I just want to make a few brief points.

         13               First of all/ Warner Media will preserve the
("
         14    information that is called for by the 2703(d) order and

         15    has done so.

         16               Secondly, you know, my friend on the other
         17    side says, yCu know, that this was a very deliberate
         18    process, but the problem is the               as I said, we're
         19    willing to assume that the government didn't know when
         20    Judge Davis issued the order that the 2703(d) order
         21    would reach as broadly as it did.            But the government

         22    now has that information, and it now knows that the

         23    order reaches vastly beyond what must be material and

         24    relevant to -- relevant and material to its

               investigation.
(        25

                                             UNDER   SEAL



                Rhonda   F.   Mont.gomejry     dCR-USdC/EDyA    (703) 299-4 599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 16 of 26 PageID# 260


                                                                           16




          1               That's the problem, hete.       The problem is, you

          2   know, even if the government Went into it not intending
          3   to do so, now it is nonetheless — the First Amendment

          4   does not entitle it just to scoop up all a reporter's
          5   contacts.


          6               If the government said to a reporter,

          7   "Please, you must give me all of your contacts,

          8   everybody you contacted over a two^month period, over

          9   all of your       all of your stories no matter how

        10    irrelevant to what we're investigating," I don't think

        11    any -- it's inconceivable that that would be upheld

        12    under the First Amendment.         But that's essentially what

r       13    the government is. saying it's entitled to here.

        14                It the same thing with going sort of internal

        15    to a newsroom.     If the government said to a reporter,

        16    "You must tell Us the names           the names and times of

        17    every single person you contacted within your newsroom,

        18    including all of your editors," so then the government

        19    would have a road map of basically when -- you know,

        20    when they spoke with whom.         Again, that's very, very --

        21    that's really kind of the crown jewels of what a

        22    newsroom has under the First Amendment, and that's

        23    very — that's sort of at the core, I think, of What

        24    the First Amendment protects.         Because, essentially^ it

        25    would let the government know what the newsroom is
                                         UNDER   SEAL



                Rhonda   P. Mohtgomery     OCR-USDC/EDVA     (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 17 of 26 PageID# 261


                                                                             17



             going to investigate afc>out the government.
r
             Essentially, that's the government saying there's no

         3   First Amendment problem,

         4               I'm not aware of any case that would suggest

         5   that.    Certainly, there are cases like Branzburg and

         6   Sterling that say when the government is looking and is
         7   investigating a crime/ is looking tor Specific
         8   information from a jpufnalist because the journalist
         9   has either saw that crime of has information relevant

        10   to it, that the journalist does not have a First

        11   Amendment privilege to say to the government, "You

        12   can't ask me that question,"

        13               It's important to be very precise about what
e
        14   Branzburg and, Sterling held.         Branzburg and Sterling

        15   held that there is no First Amendment privilege to

        16   refuse to answer relevant questions relevant to a

        17   crime.    That's not the concern we have here.           The.

        18   concern we have here is that the compulsory process

        19   directed at a journalist here reaches far, far beyond

        20   what's relevant, and that is where the First Amendment

        21   requires a more discriminating approach.

       22               Thank you.

       23               THE COURT:       All right,     Thank you.

       24               The court is going to take a short recess,

       25    and then I'll come back.        If you all will just stay
                                         UNDSR   SEAL


              Rhonda   F.   Montgomery     OGR-USDC/EDVA    (703) 299-4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 18 of 26 PageID# 262


                                                                       18




      1   with me --

      2               MR. KROMBERG:     Your Honor --

      3               THE COURT:     Yes.

      4               MR. KROMBERG:     — can I impose?       I would like

      5   to add something.     It's not actually in response to

      6   what Mr. Wolfson said.

      7               THE COURT:     GO ahead.

      8               MR. KROMBERG:     Thank you, YOur Honor.

      9               I apologize to Mr. Wolfson.

    10                One of the problems in this case is we know

    11    that the wheels of justice grind slowly and exceedingly

    12    fine.   One of the problems with this particular

    13    investigation is that it's not just the matter of

    14    achieving justice in a criminal case, but the danger

    15    that was -- the issue that is causing the investigation

    16    is -- we're interested in terminating that danger as

    17    well.   And the longer the investigation continues, the

    18    longer the danger remains undealt with, not dealt with,

    19    So I do ask that the Court consider that time is

    20    significant in this case not only because of the

    21    possible loss of evidence, but also because of the harm

    22    that triggered the investigation is ongoing.

    23                Thank you.

    24                THE COURT:     Mr. Wolfson, I'll, give you an

    25    opportunity to respond if you'd like.
                                     UNDER   SEAL



            Rhonda   F. Montgomery     OCR — USPC/BDVA   (703) 299—4599
     Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 19 of 26 PageID# 263


                                                                            19




          1                MR> WdiiFSQN:     Oh, thank you, Yout Honor.

          2                Just briefly, you know/ we understand that

          3   concern, but the government -- if the goyernment takes

          4   a narrower approach/ it Can get records faster,              I
          5   mean, our concern here is with the scope of the order.
          6               THE COURT:       All right.     The Court is going to

          7   take a short recess.

          3         (Recess from 4:26 p.m. until 4:38 p.m.)

          9               THE COURT:       We're still under seal..

         10               The Court has reviewed this matter, which is

         11   before the Court on Warner Media's objections to an

         12   appeal from the magistrate judge's denial of mPtiOn to

              quash or modify order issued pursuant to 18 U.S.C. §
r        13

         14   2703(d).    In that order, Magistrate Judge Buchanan

         15   ordered Warner Media to produce to the government

         16   information concerning all e-mails that one of its

         17   national security reporters working for CNN sent or

         13   received during the two-month period June 1, 2017,

         19   through July 31, 2017.

         20               On July 17, 2020, Warner Media was served

         21   with an order dated July 15, 2020, issued under 18

         22   U.S.G. § 2703(d).      That order required Warner Media to

        23    Droduce records and other information relating to the

        24    e-mail account barbara.starr@turner.com for the period

(.      25    of June 1, 2017, to July 31, 2017.           The July 15 order
                                           UNDER   SEAL



               Rhonda    F. Montg ornery     OCR-U£iDC/EDVA   (703) 2 9 9 - 4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 20 of 26 PageID# 264


                                                                       20




      1   directs production of extensive information about that
      2   account, as Well as information about communications
      3   sent and received from that account during that period.

      4   Overall, the order would require the production of
      5   approximately 34,000 e-mails pertaining to that

      6   account.


      7                On September 11, Warner Media filed a motion

      8   requesting the Court to quash or narrow the July 15

      9   order.     The government opposed that, motion and

    10    submitted an ex parte classified declaration.

    11                At a hearing on October 1, 2020, Judge

    12    Buchanan concluded that the government had not

    13    Sufficiently narrowed the request for records from the

    14    barbara.Starr account to obtain relevant records and

    15    ordered the government to submit a proposal to narrow

    16    its request.

    17                On October 9, 2020, the government filed a

    18    motion with Judge Buchanan requesting reconsideration

    19    and filed a supplemental classified ex parte submission

    20    in support of that motion.

    21                On October 26, JUdg.e Buchanan granted the

    22    motion for reconsideration and ordered Warner Media to

    23    comply with the July 15 order by November 2.            In

    24    granting the government's motion, Judge Buchanan

    25    concluded, based on the government's ex parte
                                     UNDER   SEAL



            Rhonda   F. Montgomery     OCR-USDC/EDVA     (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 21 of 26 PageID# 265


                                                                           21




         1    submissions, that the Order could not be further
r
         2    narrowed end that the order was not unduly burdensome

         3    administr ativ el y.

         4               On November 9, Warner Media filed its

         5    objeot.io.ns and appeal from thnt order.
         6               The first issue to be addressed is the

         7    standard of review of Judige Buchanan's order.            In that

         8    regard/ the government contends that the standard of

         9    review is a clearly erroneous or cOntrary^to-law
        10    standard While Warner Media, contends that de novo

        11    review is the appropriate standard.

        12               Based on the Fourth Circuit's decision, in In

        1'3   re Application of the United Statesf 707 F.3d 283 --
        14    and the case is cited et 289 — the Court concludes

        15    that the appropriate standard of review is de novo

        16    review since the order under review was issued by a

        17    magistrate judge engaged in additional duties under 28
        18    U.S.C. § 636(b)(3) Of The Federal Magistrates Act.

        19               The Court has, therefore, considered de hovo

        20    the July 15 order and Warner Media's motion to modify
        21    or quash the order.

       22                All of the ordered information requested

       23     falls within the category of noncontent records under,

       24     the Stored Gommunioations Act.             Under that act, a court

       25     may grant a government's records request under
                                          UNDER   SEAL



               Rhonda   F.   Montgomery     OCR-USPC/EDYA      (703) 299-4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 22 of 26 PageID# 266


                                                                       22




      1   Section 2703(d) upon the government's showing of

      2   specific and articulable facts showing that there are
      3   reasonable grounds to believe the records or other
      4   information sought are relevant and material to an

      5   ongoing crirninal investigation.
      6                The act also provides that a court may quash

      7   or modify a Section 2703(d) order if the information or

      8   records requested are unusually voluminous in nature or

      9   compliance with such order otherwise would cause an

    10    undue burden on such a provider.

    11                 Warner Media has requested such relief both

    12    on the grounds that the order was overbroad and will

    13    likely include a large number, of e-mails having no

    14    connection to the government's investigation,

    15    particularly the internal e-mails to be produced since

    16    during the relevant period the reporter wrote,mere than

    17    50 news articles, appeared on television and radio in

    18    her professional capacity on more than 150 occasions,

    19    and the articles cover a Wide range of topics.

    20                 Warner Media also emphasized that the order

    21    implicates substantial First Amendment issues,

    22    particularly the production of internal e-mails, which
    23    goes to the core of news gathering and editorial
    24    functions.

    25                 The Court has reviewed the government's
                                     UltDER   SEAL



            Rhonda   F. Montgomery     OCR-USDC/EDVA     (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 23 of 26 PageID# 267


                                                                           23




         1   ex patte classified submissions/ and it's considered
c
         2   the reasons for the scope Of its requested order in

         3   light of those submissions.          Based on that do npvo
         4   review/ the Court concludes that with respect to the
         5   externally sent or received e-mails^ the government has
        .6   made the required showing with, respect to government
         7   and military e-mail addresses but not otherwise,
         8               The Court also concludes with respeGt to the

         9   government and military e-mail addresses that the order
        10   does not impose an undue burden On Warner Media either
        11   from an administrative perspective or a constitutional

        12   First Ame ndment perspective.

        13               With respect to the requested internal
(
        14   e-mails, the Court has reviewed the government's

        15   explanation for why there are reasonable grounds to
       •16   believe the records in this category are relevant and

        17   material to an ongoing investigation.           But based on the

        18   Courtis review, the Court has to conclude that the

        19   theory of relevancy upon which this request is made is

        20   not based on sufficient specific and articulable facts,

        21   but rather more on speculative predictions,

        22   assumptions, and scenarios unahChored in any facts.

        23   Overall, the requested, information by its nature is too
        24   attenuated and not sufficiently connected to any

        25   evidence relevant/ material, or useful to the
                                         UNDER   SEAL



              Rhbnda   F.   Montgomery     OCR-t)SDC/EDVA   (7 0 3) 29 9- 459 9
                                                                                ^ r
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 24 of 26 PageID# 268


                                                                       24




      1   government's ascribed invest^ation, particulatly when
      2   considered in light of the First Amendment activities

      3   that it relates to,

      4                SO for these reasons, Warner Media's motion

      5   to modify or quash the July 15 Order is granted in part

      6   and denied in part,      It is granted to the extent that

      7   the. order is limited to production of the requested

      8   noncontent information pertaining to the external

      9   e-mails sent or received from the barbara,starrQturner

    10    accoiant from government or military e-mail addresses,

    11    and it is otherwise denied.           But this denial is

    12    specifically without prejudice to the government's

    13    renewal of these broader requests based on information

    14    it may obtain from the ordered production or otherwise.

    15                 The Court will issue that order.

    16                 Is there anything further on this?

    17                 Mr. Wolfson, are you trying to speak?

    18                 MR. WOLFSON:      I'm sorry. Your Honor,      I'm

    19    just conferring With my colleagues here.           Obviously, we

    20    need some time to review the Court's order for which I

    21    thank you.      Would we ;— given that Your Honor has

    22    upheld the government's 2703(d) order in part, I'd like
    23    to! move for a stay of obligation to comply with that

    24    part so that we can consider whatever our appellate

    25    options may be for 14 days.
                                       UNDER   S EAL



            Rhonda   F.   Montgomery     OCR-USDC/EDVA   (703) 299-4599
    Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 25 of 26 PageID# 269


                                                                          25




         1               TfiiE COURT:     All right.     Mr.-..iCromberg, do you

         2   want.to say anything about that?
         3               MR. KROMBERG;       Your Honor, I think that at

         4   least with respect to What Your Honor ordered, it's
         5   ha,rd to imagine there's a likelihood of success on the

         6   merits.'   So 1 Oppose the motion to stay.

         7               THE COURT:       Well, given the length of time

         8   this has been percolating, I don't think that amount of

         9   time/ given the issues involved in this case, is

        10   unreasonable for them to consider their options.              I'm

        11   going to stay the order for 14 days.

        12               All right,       Anything further?

                         MR. KROMBERG:       Not from the government. Your
(       13


        14   Honor.


        15               THE COURT:       All right.     Very good.

        16               MR. KROMBERG:       I'm sorry.     One other thing.

        17               THE COURT:       Yes.


        18               MR. KROMBERG:       Warner Media did represent

        19   that they would preserve all the information, and I

        20   would hope — well, I ask that Your Hpnor direct that

        21   that, in fact, be done.

        22               THE COURT:       The Court will order they

       23    preserve all of the requested information.

       24                MR. WpIiFSON:      We will do that, Your Honor.

c      25                TRE COURT;       Let me just point out.      Really,
                                          UNDER   SEAL


              Rhonda    F.   Montgomery     OGR-USDC/EDVA    (703) 299-4599
Case 1:20-dm-00012-AJT Document 11-4 Filed 01/19/21 Page 26 of 26 PageID# 270


                                                                        26




      1   the 14 days, given the holidays, I think is

      2   particularly appropriate,

      3                All right.     Very gOod.      The Court will stand

      4   in recess.

      5                MR. KROMBERG:     Thank yoUf       Your Honor.

      6              MR. WOLFSON:       Thank you. Your Honor,

      7
                                 Time:        4:46 p.m.
      8

      9


    10

    11


    12


    13


    14


    15


    16


    17


    18

    19

    20

    21
                     I certify that the foregoing is a true and
    22
          accurate transcription of my stenographic notes.
    23


    24


    25                                    honda

                                      UNDER    SEAL



           Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703) 299-4599
